PROVOSTY, J.
This is a suit for separation from bed and board. The court allowed plaintiff alimony at the rate of $33 a month, and from that allowance the defendant has appealed. No brief has been filed in his behalf, and no other appearance made. Plaintiff testified that he was a butcher, and earned $25 a week; whereas she herself was unable to earn a living on account of ill health. We find no reason for disturbing the judgment.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be affirmed, at appellant’s cost.